Citation Nr: 0023540	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 427 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for the 
payment of benefits pursuant to 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  The appellant received benefits pursuant to 38 U.S.C. 
Chapter 35 based upon being a child of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1970.

2.  A March 25, 1997 rating decision, when the appellant was 
27 years of age, granted the appellant's veteran father 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
effective August 10, 1990, and also granted entitlement to 
basic eligibility pursuant to 38 U.S.C. Chapter 35 because 
the veteran had "a total service-connected disability, 
permanent in nature."  The veteran was notified of that 
decision on April 21, 1997.

3.  There is no competent evidence of record demonstrating 
that the appellant suspended her program due to reasons 
beyond her control.


CONCLUSION OF LAW

An extension of the ending date for the payment of benefits 
pursuant to 38 U.S.C. Chapter 35 is not warranted.  
38 U.S.C.A. §§ 3512, 5107 (West 1991); 38 C.F.R. §§ 21.3041, 
21.3043 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her ending date for entitlement 
to benefits pursuant to 38 U.S.C. Chapter 35 should be 
extended.  After a review of the record, the Board finds that 
the appellant's contentions are not supported by the 
evidence, and her claim is denied.

Background

A March 1997 rating decision granted the appellant's veteran 
father entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
effective August 10, 1990, and granted entitlement to basic 
eligibility pursuant to 38 U.S.C. Chapter 35.  The veteran 
was notified of that decision on April 21, 1997.  

The appellant filed a claim of entitlement to benefits 
pursuant to 38 U.S.C. Chapter 35 which was received by VA on 
June 26, 1997.  That claim indicates that she was born on 
March [redacted], 1970.  

The appellant was granted a certificate of eligibility for 
benefits pursuant to 38 U.S.C. Chapter 35 by means of a 
February 1998 decision, which informed her that she had a 
credited entitlement of 45 months and that she had until 
August 10, 1998, to use her entitlement.  

In a July 1998 letter, the appellant requested an extension 
of her entitlement beyond August 10, 1998.  She stated that 
she was unable to continue her education because of her age 
limit.  She indicated that in the past three years she had 
been unable to continue her education because she became 
pregnant in the fall semester of 1994 and during her 
pregnancy she was told by her physician that her child could 
be born severely retarded and she had to take 
"amniocentesistest" at a private medical facility.  This 
had caused so much stress that she did not attend school in 
order to take care of her unborn child and herself.  Her 
child had been born in March and she then registered for the 
fall semester but started having problems with her car, such 
that she had no transportation.  She had not been able to 
return in the spring semester of 1996 because she was having 
a motor put in the car, but she attended the fall semester.  
When the next spring semester approached, she registered for 
full-time attendance but became ill in February and had gall 
bladder surgery, which caused her to be laid off from work 
and not be able to attend class.  She attended school in the 
fall semester of 1997.  She had attended the spring semester 
of 1998 until she had to take leave because her oldest child 
was hospitalized in April 1998.  

That claim for an extension of her ending date for payment of 
benefits pursuant to 38 U.S.C. Chapter 35 was denied by means 
of a September 1998 decision, which is the subject of this 
appeal.  The appellant was notified that the evidence did not 
show a suspension of training for the spring 1998 term, and 
the school reported you completed the term.  The only time 
period that could be evaluated when she received in Chapter 
35 benefits was the spring 1998 term.  

Laws and Regulations

The basic ending date of eligibility for benefits pursuant to 
38 U.S.C. Chapter 35 is the eligible person's 26th birthday.  
38 C.F.R. § 21.3041(c) (1999).  The regulations provide that 
when the effective date of the veteran's permanent and total 
rating or the date of notification to him of such rating 
(whichever is more advantageous to the eligible person) 
occurs when the eligible person is between the ages of 18 and 
26, the ending date will be the eligible person's 26th 
birthday or eight years from the date of the happening 
specified above.  In no case will the modified ending date 
extend beyond the eligible person's 31st birthday.  38 C.F.R. 
§ 21.3041(d) (1999); 38 U.S.C.A. § 3512(a)(3) (West 1991).

Where an eligible person suspends her program due to 
condition determined by VA to be beyond her control, the 
period of eligibility may, upon request, be extended by the 
number of months and days intervening the date the suspension 
began and the date the reason for suspension ceased to exist.  
The burden of proof is upon the eligible person to establish 
that the suspension of a program was due to conditions beyond 
her control.  38 C.F.R. § 21.3043 (1999).

Analysis

The Board finds that the evidence does not show that an 
extension of the appellant's ending date is warranted, nor 
has the appellant has provided evidence sufficient to show 
that her program was suspended due to a condition beyond her 
control.  Therefore, her ending date for payment of benefits 
pursuant to 38 U.S.C. Chapter 35 cannot be extended beyond 
August 10, 1998.  

Because the appellant was born on March [redacted], 1970, she 
became 26 years of age on March [redacted], 1996, and will become 
31 years of age on March [redacted], 20001.  The appellant's ending 
date was initially established as August 10, 1998, although her 26th 
birthday was on March [redacted], 1996.  This is because although she 
was older than 26 when the veteran was notified of his 
entitlement to a total rating and eligibility for Chapter 35 
benefits, the effective date for the total rating was August 
1, 1990.  Under 38 C.F.R. § 21.3041(d)(1) she had eight years 
of eligibility commencing from the August 10, 1990 effective 
date, between the appellant's 18th and 26th birthdays.  
Therefore, her ending date was extended to August 10, 1998, 
eight years following the effective date of the finding that 
the appellant's veteran father was permanently and totally 
disabled.  38 C.F.R. § 21.3041(d) (1999).

The appellant contends, in essence, that the date of 
notification of the decision that her father was entitlement 
to permanent and total disability, April 21, 1997, should be 
used and that her ending date for benefits pursuant to 
38 U.S.C. Chapter 35 should be eight years after that date or 
her 31st birthday.  However, the date of notification on 
April 21, 1997, occurred after the appellant's 26th birthday 
on March [redacted], 1996.  Therefore, the Board finds the date of 
notification cannot be used for the calculation of ending 
date pursuant to 38 C.F.R. § 21.3041(d) because the date of 
notification did not occur between the appellant's 18th and 
26th birthdays.  Moreover, 38 C.F.R. § 21.3041(d), while 
providing for modification of ending dates, makes no 
exceptions which are applicable to this case.  

On the other hand, as applicable here, 38 C.F.R. § 21.3401(e) 
and 38 C.F.R. § 21.3043 set for provisions for extending 
ending dates due to conditions beyond the appellant's 
control.  

The Board finds that the appellant has not provided evidence 
sufficient to show that her program was suspended due to a 
condition beyond her control.  For VA purposes her program 
began with the commencement of payment of benefits on January 
7, 1998.  Therefore, any lapses in her educational pursuits 
prior to that time would not constitute a suspension of her 
program but rather a delay in the start of the program.  An 
extension of ending date is only warranted pursuant to 
38 C.F.R. § 21.3043 where the eligible beneficiary suspends 
her program, not where the start of the program is delayed.  
Thus, for VA purposes, a suspension in program could occur 
only following the start of the appellant's program in 
January 1998.

While the evidence shows that the appellant did discontinue 
her program in April 1998 (although she enrolled for courses 
ending in August 1998) and that the payment of benefits ended 
in August 1998, the record does not contain sufficient 
evidence to show that the appellant's program was suspended 
due to a condition beyond her control.  The appellant has 
stated that her son was ill and hospitalized in April 1998 
resulting in the discontinuance of her program.  However, she 
has submitted no evidence to support that claim.  The burden 
of proof is upon the claimant to affirmatively show a 
condition beyond her control resulted in a suspension of her 
program.  The Board finds that the appellant has not met that 
burden of proof and an extension may not be granted pursuant 
to 38 C.F.R. § 21.3043 (1999).

In any event, even were a extension to be granted for her 
ending date based upon a suspension of the appellant's 
program due to circumstances beyond her control, the 
extension would be for only the precise number of days for 
which the circumstances beyond her control created the 
extension.  Thus, if the circumstances beyond her control 
caused a suspension in the appellant's program from April 
1998 to August 1998, her ending date, then an extension of 
approximately four months might be warranted.  However, the 
evidence does not show that the appellant was attending 
school during the four months subsequent to August 1998.

Accordingly, the Board finds that the criteria for 
entitlement to an extension of the ending date for the 
payment of benefits pursuant to 38 U.S.C. Chapter 35 are not 
met and the appellant's claim therefor is denied.  
38 U.S.C.A. §§ 3512, 5107 (West 1991); 38 C.F.R. §§ 21.3041, 
21.3043 (1999).


ORDER

Entitlement to an extension of the ending date for the 
payment of benefits pursuant to 38 U.S.C. Chapter 35 is 
denied.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 

